Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Examiner’s Note
For purposes of the 35 USC § 101 signals per se analysis with respect to claims 12-20 set forth below, the computer readable storage medium is interpreted to exclude all transitory media in view ¶ [0073] of the specification. As such, the computer readable storage medium is construed to not include transitory signals, which are not statutory patentable subject matter per se under 35 USC § 101 signals per se.	

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Porter et al. (US 9684524 B1) teaches Methods, systems, and computer-readable media for implementing optimization of a service-oriented system using trace data are disclosed. One or more call graphs are determined based on trace data for a plurality of service interactions between individual ones of a plurality of services. The trace data comprises performance data for the service interactions. The call graphs comprise one or more call paths, and the call paths represent individual ones of the service interactions between the services. An optimized configuration for the services is determined based on the performance data. The optimized configuration improves a total performance metric for one or more call paths in the one or more call graphs. A location of one or more of the services is modified based on the optimized configuration.
BHATNAGAR et al. (US 20210029204 A1) teaches A disclosed example to determine a migration recommendation of a service between geographic regions includes: a graph generator to generate an interaction graph, the interaction graph including first and second nodes and an edge therebetween, the first node representative of a first service in a first geographic region, the second node representative of a second service in a second geographic region, and the edge representative of a network path of interactions between the first and second services; a weighing engine to determine a weight value of the edge between the first and second services based on a count of network interactions between the first and second services and a real-time latency between the first and second services; and a recommendation engine to generate a migration recommendation to migrate the first service to the second geographic region based on the weight value of the edge.
Banzhof et al. (US 20060191012 A1) teaches A system and method for assessing risks to computer network is provided. The system includes a first module assesses a human factor related to a risk to the computer network. A second module assesses a remediation to the computer network, and a third module is operable to assess a life cycle of an asset on the computer network. A fourth module assesses a type of the asset used by the computer network.
The combination of Porter et al. and BHATNAGAR et al. and Banzhof et al. fail to disclose “A computer implemented method, comprising: receiving, at a remediation plan system, interaction logs of a plurality of services of an application running on a system and identifying interactions between the plurality of services of the application, wherein at least one of the plurality of services requires updating, wherein at least a portion of the plurality of services are located within a first data location and wherein at least another portion of the plurality of services are located within a second data location, wherein the receiving comprises monitoring, using the remediation plan system, the plurality of services utilizing application end-point information and generating at least a portion of the interaction logs from the monitoring; generating, using the remediation plan system and from the interaction logs, an interaction graph identifying interactions between at least the at least one of the plurality of services and other of the plurality of services, wherein the identifying interactions comprises identifying a frequency of interactions between services of the plurality of services, wherein the generating comprises representing the at least one of the plurality of services as a vertex within the interaction graph and each of the other of the plurality of services as another vertex within the interaction graph and creating edges between vertices representing interactions between vertices connected by an edge and annotating each of the edges with the frequency of interactions; determining, using the remediation plan system and from the interaction graph, constraints between at least the at least one of the plurality of services and the other of the plurality of services, wherein the constraints identify services that are dependent upon other services of the plurality of services and a compatibility of services with respect to other services of the plurality of services; creating, using the remediation plan system and based upon the constraints and interaction graph, a remediation plan for updating the at least one of the plurality of services, wherein the remediation plan comprises a plan for updating the at least one of the plurality of services in view of constraints on the at least one of the plurality of services and interactions of the at least one of the plurality of services with other of the plurality of services, wherein the remediation plan identifies and includes other of the plurality of services to be updated in order to maintain compatibility between the updated at least one of the plurality of services and a version of the other of the plurality of services, wherein the remediation plan identifies a time for updating the at least one of the plurality of services to reduce remediation plan implementation effects on others of the plurality of services; and updating, using the remediation plan system, the at least one of the plurality of services by executing the remediation plan” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitations of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        7/14/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456